Citation Nr: 1538458	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  13-32 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for celiac disease, to include as secondary to service-connected gastroesophageal reflux disease (GERD), post Nissen fundoplication with hiatal hernia.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 
INTRODUCTION

The Veteran had active service from June 1997 to June 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in Detroit, Michigan.

The Veteran had a hearing before the undersigned Veterans' Law Judge in June 2015.  A transcript of that proceeding is of record

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Initially, the Board notes that there are outstanding pertinent VA and private treatment records.  A December 2013 VA treatment record indicated that the Veteran should return to the clinic for a follow-up appointment in six months.  Additionally, at his June 2015 video conference hearing, the Veteran testified that he received follow-up treatment every six months and that his most recent treatment was in February 2015.  The last most recent VA treatment records of record are dated in January 2014.  There also appear to be outstanding private treatment records.  A June 2011 VA treatment record noted that the Veteran was recently treated by Dr. Rizk at the University of Michigan for his gas-bloating symptoms.  To date, these treatment records have not been associated with the record.  On remand, all outstanding VA and private treatment records should be associated with the record.

Lastly, the Board finds that an addendum opinion addressing the etiology of the Veteran's celiac disease is warranted.  The Board notes that there are conflicting etiological opinions of record.  However, neither is adequate for adjudicating the claim.
The Veteran was provided a VA examination in May 2012.  The examiner opined that the Veteran's celiac disease was less likely as not caused by or a result of his GERD or Nissen procedure.  The examiner explained that neither GERD nor the Nissen procedure was in any way related to celiac disease.  The examiner also opined that it was less likely than not that the Veteran's celiac disease manifested during service but was misdiagnosed because of his GERD and Nissen procedure.  The examiner explained that during service, the Veteran's weight increased and celiac disease was usually associated with some degree of malabsorption.  Therefore, the Veteran's weight gain, while on a normal gluten diet, weighed against in-service celiac disease.  The examiner also noted that an in-service small bowel x-ray showed no evidence of celiac disease.  Lastly, the examiner noted that the Veteran's in-service nonspecific symptoms of bloating did not occur until after his Nissen procedure and that Nissen bloat syndrome was a well-recognized complication.  Accordingly, it was less likely as not that the Veteran's celiac disease manifested during service.  

By contrast a June 2013 VA treatment record from Dr. Saini noted that the Veteran's boating symptoms began around the time of his Nissen procedure, and it was possible that celiac was primary cause of symptoms at that time also, since it was not unusual for long time lag between symptom onset and diagnosis.  In a December 2013 record, Dr. Shuster noted that the Veteran's symptoms appear to have begun around the time his Nissen procedure and it was likely that celiac disease was the primary cause of symptoms at that time also, since it is not unusual for a long time lag between symptom onset and diagnosis.  Additionally, in a March 2014 correspondence, Dr. Saini stated that he had personally reviewed the Veteran's medical records from 2001 to 2014, including pertinent service treatment records.  Dr. Saini noted that celiac disease could present with vague symptoms, which could overlap with common gastrointestinal symptoms, such as GERD.  He also noted that there was often a long delay between celiac symptom onset and a formal diagnosis.  Accordingly, it was his belief that it was more likely than not that at the time of the Veteran's in-service diagnosis of GERD, celiac disease was present and was a cause of some of the Veteran's symptoms.  

With regard to the May 2012 VA examination report, the Board notes that the examiner's opinion concerning secondary service connection was inadequate.  Specifically, the United States Court of Appeals for Veterans Claims has held that opinions stating that a claimed disability is "not due to," "not caused by," or "not related to" a service-connected disability is insufficient to address the question of aggravation under 38 C.F.R. § 3.310(b) (2015).  See Allen v. Brown, 7 Vet. App. 439, 449 (1995).  Additionally, with regard to direct service connection, the examiner did not have the opportunity to review or address the later associated positive opinions or the later submitted treatise evidence.  See Shipwash v. Brown, 8 Vet. App. 218, 222 (1995) (stating if medical opinion of record was based on incomplete records, it is of limited probative value).

With regard to the opinion by Dr. Saini, that it was possible that celiac disease was the primary cause of the Veteran's in-service post- Nissen procedure symptoms, it is speculative.  Obert v. Brown, 5 Vet. App. 30, 33 (1993), (stating that a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship).  With regard to Dr. Saini's March 2014 opinion, the Board notes that Dr. Saini only reviewed treatment records from 2001 and therefore was not aware of all the Veteran in-service gastrointestinal symptoms.  With regard to Dr. Shuster's opinion, there is no indication he reviewed the Veteran's service treatment records or that he was aware of all the pertinent facts of the case.  See Shipwash v. Brown, 8 Vet. App. 218, 222 (1995).  Additionally, while Dr. Saini and Dr. Shuster both opined that the Veteran's in-service symptoms were likely due to celiac disease, both doctors opinions were conclusory, in that neither discussed specific facts of this Veteran's case, such as his specific in-service symptoms that were determined to be consistent with celiac disease.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (stating that the probative value of a medical opinion comes from the factually accurate, fully articulated, and sound reasoning for the conclusion).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record all VA treatment records from January 2014 to present.
2.  Provide the Veteran a VA Form 21-4142, Authorization and Consent to Release Information to the VA for any outstanding treatment for his disability on appeal, to include treatment records from Dr. Rizk at the University of Michigan, and any updated treatment records from South Oakland Gastroenterology Associates. 

3.  Thereafter, obtain an addendum opinion from the May 2012 VA examiner, or if unavailable another appropriate examiner.  If the examiner determines another examination would be useful in rendering the requested opinions, one should be provided.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with rendering the addendum opinion.  The addendum opinion must indicate that the claims file was reviewed.  The examiner should state:

a.  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's celiac disease manifested during service or is otherwise etiologically related to service, to include the Veteran's in-service gastrointestinal symptoms. 

b.  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's celiac disease was caused or aggravated (permanently worsened beyond the natural progression of the disease) by his service-connected GERD, post Nissen fundoplication with hiatal hernia.

In so opining, the examiner should address the opinions by Dr. Saini and Dr. Shuster, as well as the lay statements and treatise evidence of record.  
In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

4.  Thereafter, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case to the Veteran and his representative.  Provide an appropriate amount of time for response.  Thereafter, return the case to the Board for review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




